TRANT, Judge,
concurring in part and dissenting in the result:
I agree with the majority opinion’s finding that it was error for the military judge to admit as “present sense impression” (Mil.R.Evid. 803(1)), SA Lafayette’s testimony concerning SA Hilton’s statements to SA Lafayette recounting the appellant’s statements to SA Hilton.
Having weighed the evidence presented at trial, excluding the above-mentioned erroneously admitted hearsay, and making allowances for not having personally observed the witnesses,11 am not convinced of appellant’s guilt of rape beyond a reasonable doubt. I recognize that the trial judge had a singular advantage over this court in being able to discern the demeanor of the witnesses. Although I do not minimize the significance that demeanor may have in assessing truthfulness, credibility is not solely a function of demeanor. Other evidence, such as corroboration or the lack thereof, may be more persuasive in determining the believability of the testimony.
The prosecutrix exaggerated some aspects of her testimony, embellished other parts, and fabricated some details in an effort to put herself in a better light. Her attempt to minimize her prior contact with appellant and his co-accused, and thus bolster her version of the incident, seriously diminished her credibility. Her rendition of events leading up to the alleged rape is implausible, rebutted by defense evidence, and contradicted by her own prior statement. Her assertion of resistance manifested by prolonged screaming was successfully debunked by defense evidence, including her husband’s testimony that she told him that she didn’t scream at all. Overall, her account of what occurred stretches the limits of plausibility beyond the breaking point.
*585While corroboration is not required, and a victim should not be penalized for being unfortunate enough not to have any available, when a victim’s testimony is contradictory and improbable, corroboration would certainly facilitate the prosecution in meeting its evidentiary burden. The government’s ease lacked sufficient corroboration to compensate for a prevaricating prosecutrix. Appellant’s testimony describing the demeanor of the victim, which the majority considers to be an admission of lack of consent being manifest, I conclude only evinces acquiesence. The lack of physical evidence, fresh complaint, or corroborating witnesses further weakened the government’s case.
I am unconvinced that the government has proven beyond a reasonable doubt that the intercourse was by force or that the victim made her lack of consent reasonably manifest by taking such measures of resistance as were called for by the circumstances.
Accordingly, I would set aside the finding of guilty as to Charge I and its specification and order them dismissed, affirm the remaining findings of guilty, set aside the sentence and authorize a rehearing as to the sentence.

. Turner, 25 M.J. at 325.